J. B. McPHERSON, District Judge.
The reserved question must certainly be determined, T think, in favor of the plaintiff, for there was a considerable body of evidence, contradicted, no doubt, by evidence on the other side, to the effect that the defendant had broken its contract with the plaintiff, and should therefore be called upon to respond in damages. How much these damages should be was a matter to which both parties directed much attention. A great deal of evidence was taken upon this subject, it was elaborately argued to the jury as a question of fact, and no objection was made concerning their competency to decide it. This being so, I see no reason for interfering with their settlement of the controversy. The loss of profits was the principal item of damage claimed by the plaintiff, and, as the defendant interposed no objection at the trial to the instructions given by the court nor to the submission of the question to the jury, it is too late, in my opinion, to raise the question now whether it was proper either to hear evidence upon this subject or to permit the -jury to pass upon it.
The motion for a new trial is overruled. The defendant’s motion for judgment notwithstanding the verdict is also refused, and to the refusal of the latter motion an exception is sealed.